Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND

TERMINATION AND RELEASE OF

MGM RESORTS COMPLETION GUARANTEE

This Amendment No. 1 to the Third Amended and Restated Sponsor Completion
Guarantee, dated as of October 16, 2013, between MGM Resorts International (the
“Completion Guarantor”) and Bank of America, N.A., as collateral agent (the
“Collateral Agent”) (as amended, restated, supplemented and otherwise modified
to the date hereof, the “MGM Resorts Completion Guarantee”) is being made and
entered into as of June 10, 2015 among MGM, CityCenter Holdings, LLC (the
“Company”) and the Collateral Agent. All capitalized terms defined in the MGM
Resorts Completion Guarantee are used with the same meanings, unless otherwise
defined, in this Termination and Release.

RECITALS

A. The Company is the owner, directly or indirectly, of the land and
improvements collectively constituting the CityCenter project in Clark County,
Nevada (“CityCenter”).

B. The Company entered into that certain Third Amended and Restated Credit
Agreement, dated as of October 16, 2013 (as amended to the date hereof, the
“Credit Agreement”), with the lenders referred to therein (collectively, the
“Lenders”) and Bank of America, N.A., as the administrative agent for the
Lenders (in such capacity together with its successors, the “Administrative
Agent).

C. Completion Guarantor and Dubai World, a Dubai, United Arab Emirates
government decree entity (“Dubai World”), each indirectly own 50% of the issued
and outstanding membership units in the Company.

D. The remaining costs for the completion of CityCenter have been substantially
paid or settled prior to the date hereof.

E. Section 22 of the MGM Resorts Completion Guarantee allows the MGM Resorts
Completion Guarantee to be amended with the written consent of Completion
Guarantor, the Company and the Collateral Agent.

AGREEMENT

SECTION 1. Amendments to the MGM Resorts Completion Guarantee. The provisions of
the MGM Resorts Completion Guarantee referred to below are hereby amended in
accordance with this Section 1.

(a) Section 2.1 is hereby amended and restated in its entirety as follows:

“2.1 Without in any manner affecting Completion Guarantor’s obligations and
rights with respect to CityCenter completion costs paid prior to the date
hereof, Completion Guarantor



--------------------------------------------------------------------------------

hereby guarantees the remaining costs of the completion of CityCenter consisting
solely of the payment, when due of the following claims: (a) the Construction
Payables relating to all mechanics liens filed in the Official Records of Clark
County, Nevada as of the Effective Date (as defined in the First Amended and
Restated Credit Agreement), including those set forth on Schedule I attached
hereto (the “Pending Mechanics Lien Claims”), (b) the Construction Payables
relating to all other work done in respect of CityCenter prior to the Effective
Date (as defined in the First Amended and Restated Credit Agreement) (whether or
not the subject of filed mechanics liens described on Schedule I attached
hereto) (the “Other Pending Construction Claims”) and (c) the Construction
Payables relating to the remaining completion work on CityCenter to be performed
after the Effective Date (as defined in the First Amended and Restated Credit
Agreement) and as described on Schedule II attached hereto (the “Remaining
Construction Costs”) (the Pending Mechanics Lien Claims, the Other Pending
Construction Claims and the Remaining Construction Costs, collectively, the
“Completion Costs”).”

(b) Section 31 is hereby amended and restated in its entirety as follows:

“31. Satisfaction & Termination. This Guarantee shall be deemed satisfied and
terminated (and thus, of no further force and effect) upon the final resolution,
whether via adjudication pursuant to a final and nonappealable order or judgment
of a court of competent jurisdiction, payment, or settlement, of all Completion
Costs (and attendant amounts, if any, owing under Section 19); provided,
however, that such satisfaction shall have no effect on (and specifically, shall
not in any manner whatsoever vitiate, affect the validity or finality, un-do, or
otherwise disturb) any Completion Cost previously paid or otherwise resolved,
whether pursuant to the provisions of this Guarantee or otherwise.”

(c) Section 35 is hereby amended and restated in its entirety as follows:

“35. [Reserved.]”

(d) Schedule II is hereby amended and restated in its entirety as follows:

“Schedule II

Description of Work Relating to Remaining Construction Costs

None.”

SECTION 2. Termination and Release.

Effective as of the date hereof, the Completion Guarantor, the Company and the
Collateral Agent hereby agree that:

(a) The MGM Resorts Completion Guarantee has been satisfied in accordance with
the provisions of Section 31; and

(b) The MGM Resorts Completion Guarantee is hereby terminated and of no further
force



--------------------------------------------------------------------------------

and effect and the Completion Guarantor is hereby irrevocably and
unconditionally discharged and released from the MGM Resorts Completion
Guarantee and from any obligations or claims that the parties may otherwise have
against the Completion Guarantor under or in relation to the MGM Resorts
Completion Guarantee.

SECTION 3. Miscellaneous.

 

  (a) Severability. If any provision of this Amendment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Amendment will remain in full force and effect. Any provision of this
Amendment held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

  (b) Counterparts. This Amendment may be signed in two or more counterparts
which, when taken together, shall constitute one and the same instrument.

 

  (c) Governing Law; Waiver of Jury Trial. Sections 27 and 28 of the MGM Resorts
Completion Guarantee shall apply to this Amendment as if directly incorporated
herein.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Collateral Agent has caused this Amendment and
Termination and Release to be duly executed as of the date first written above.

 

BANK OF AMERICA, N.A., By: /s/ DeWayne D. Rosse Name: DeWayne D. Rosse Title:
Assistant Vice President

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Completion Guarantor has caused this Amendment and
Termination and Release to be duly executed as of the date first written above.

 

MGM Resorts International By: /s/ Daniel J. D’Arrigo Name: Daniel J. D’Arrigo
Title: Executive Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment and Termination and
Release to be duly executed as of the date first written above.

 

CityCenter Holdings, LLC By: Project CC, LLC Its: Managing Member By: /s/ Daniel
J. D’Arrigo Name: Daniel J. D’Arrigo Title: Treasurer